Citation Nr: 1708888	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  11-11 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating for depression with anxiety and substance abuse above 50 percent disabling for the period of January 12, 2009 to June 9, 2016.

2.  Entitlement to an increased evaluation for depression with anxiety and substance abuse rated as 70 percent disabling as of June 10, 2010.

3.  Entitlement to an effective date earlier than June 10, 2016 for the grant of a rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from December 1995 to November 1996.

This case is before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2010 rating decision of the VA Regional Office (RO) in Manchester, New Hampshire.  

The Veteran did not appear for an October 2011 Board video-conference hearing and has not rescheduled it, and so the hearing request is considered withdrawn.  

In October 2013 the Board denied entitlement to an increased rating for his psychiatric disability and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2014 the Court granted a joint motion for remand in order to have the Board consider the issue of entitlement to service connection for substance abuse disorder due to psychiatric disability.  The Board remanded the matter in April 2015, and again in April 2016, back to the RO as the Agency of Original Jurisdiction (AOJ) for further development.  The matter has properly been returned to the Board for appellate consideration and the Board finds that there has been substantial compliance with the remand instructions with respect to the claims for increased ratings.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In October 2016, the Veteran's claims for secondary service connection for substance abuse and entitlement to individual unemployability were granted, effective June 10, 2016.  Entitlement to individual unemployability prior to that date is still on appeal.  The RO also increased the rating for the Veteran's depression with anxiety and substance abuse from 50 percent to 70 percent, effective June 10, 2016.  As the increased rating does not represent the highest possible rating, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to June 10, 2016, the service-connected psychiatric disability was manifested by no more than occupational and social impairment with reduced reliability and productivity.  

2.  During any point on appeal, the symptoms and overall level of impairment caused by the service-connected depression with anxiety and substance abuse are not shown to be productive of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

3.  Prior to June 10, 2016, the Veteran has been granted service connection for depression with anxiety (rated as 50 percent disabling) and residuals of fractured right fifth metatarsal (rated as 10 percent), his combined evaluation of 60 percent does not meet the schedular requirements for a TDIU rating.

4.  Prior to June 10, 2016, service connected depression with anxiety and the residuals of fractured right fifth metatarsal alone, are not shown to preclude the Veteran from securing and following all forms of substantially gainful employment consistent with his educational and occupational background.



CONCLUSIONS OF LAW

1.  For the period from January 12, 2009 to June 9, 2016, the criteria for a rating in excess of 50 percent for the service-connected psychiatric disability are not met.  38 U.S.C.A. §§ 1155  (West 2016); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).

2.  Since June 10, 2016, the criteria for a disability rating in excess of 70 percent are not met.  38 U.S.C.A. §§ 1155; 38 C.F.R. § 4.130 , Diagnostic Code 9434.

3.  Prior to June 10, 2016 the criteria for entitlement to a total rating based on unemployability due to service-connected disability have not been met, and referral to the Director of Compensation Service for extra-schedular consideration is not warranted.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. § 3.340 , 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this regard, the Board finds substantial compliance with the prior remands and finds that the medical evidence of record, to include the prior VA examinations of record, when considered as a whole, are adequate upon which to adjudicate these issues in appellate status.

Legal Criteria

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2016); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's depression and anxiety is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Psychiatric disabilities are evaluated under a general rating formula for mental disorders.  All psychiatric disabilities are evaluated together regardless of the diagnoses. 

Under the general rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A disability rating of 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  

Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the degree of psychiatric disability, the Global Assessment of Functioning score is for application and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A global assessment of functioning score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A global assessment of functioning score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A global assessment of functioning score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown , 8 Vet.App. 240, 242-244 (1995). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

It is well established that the Board need not discuss all of the evidence of record so long as it addresses the relevant evidence.  See Dela Cruz v. Principi, 15 Vet.App. 143, 149 (2001) (Board not required to discuss all of the evidence of record but must discuss relevant evidence); Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1991) (Board must discuss, inter alia, all relevant evidence).  Roberson v. Shinseki, 22 Vet. App. 358, 367 (2009), aff'd, 607 F.3d 809 (Fed. Cir. 2010)

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340 (a)(1), 4.15. 

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16 (a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment."). 

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation because of service-connected disabilities.  See §§ 38 C.F.R. 3.340 , 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16 (a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16 (a). Id.  

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16 (b).  Although entitlement to extraschedular TDIU is determined in the first instance by VA's Compensation Service Director, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id. ; see Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  That threshold determination must be supported with "a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue."  38 C.F.R. § 4.16 (b). 

A TDIU claim presupposes that the rating for the service-connected condition is less than 100%, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341 (a), 4.16, 4.19. 

Finally, the Court has held that a request for a TDIU, whether raised expressly by a veteran or reasonably raised by the record, is not a separate claim for benefits.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Instead, it involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or as part of a claim for increased compensation.  See id.   (adding that the distinction is important for purposes of assigning an effective date for an award of compensation).  When entitlement to a TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it may be considered part of the claim for benefits of the underlying disability.  See id. at 454  ; see also Mayhue v. Shinseki, 24 Vet. App. 273, 281-82 (2011).

Factual history 

In January 2009, the Veteran filed a claim for an increased rating for his psychiatric disorder.  Five VA examinations were conducted during the time period on appeal, in January 2009, December 2009, June 2013, June 2014 and June 2016. 

In connection with the January 2009 VA examination, in reviewing the records, the examiner noted that the Veteran had consistently presented with depression with anxious features over the last six months.  He reported that he was currently employed and that employment was good for him, but he had conflicts with people.  The examiner noted that he had difficulty in interpersonal communication.  

The Veteran reported being divorced and seeing his son every other weekend.  He reported binge drinking on the weekends, but did not think this was problematic.  He reported having moderate symptoms of depression every day.  His social functioning was adequate, and he did spend time off from work talking with friends.  He enjoyed the time he spends with his son.  He was not currently in a relationship, but dated.  He was employed full time but the examiner noted his performance appraisals.  

The Veteran reported that interpersonal psychotherapy and medications had been helpful, but had not made him totally better.  Subjectively, the examiner observed that the Veteran was demoralized by his symptoms.  

Upon examination, the Veteran was noted to be pleasant and cooperative.  He denied having any impairment in thought process or communication, delusions or hallucinations, or inappropriate behaviors.  He denied suicidal or homicidal thoughts, ideation, plan or intent.  

The Veteran was noted to be clean, groomed and dressed casually.  He was oriented to person, place and time.  The Veteran did report short term memory loss.  He admitted to getting too distracted and nervous and not  remembering things.  

The Veteran denied having obsessive or ritualistic behaviors.  The rate and flow of speech were within normal limits.  No clear panic attacks were reported.  The Veteran identified with the criteria of depression and anxiety.  There was no clearly defined impulse control and no sleep impairment.  The examiner diagnosed depression with a GAF of 60.  

The VA examiner opined that his symptoms caused reduced reliability and productivity and directed attention to review his work performance records.  His social functioning and family role functioning were quite preserved, and his most problematic aspects were occupational functioning.  

At the December 2009 examination, the Veteran reported having problems with social interactions, depression and sporadic thinking.  He reported not being in counseling since August 2009.  He lived alone with his dog, saw his son every other weekend and was not in a relationship.  He stated that he was not working and that his last job ended in August 2009 after two years when he resigned after having difficulty with coworkers.  

The Veteran reported a history of alcohol abuse and currently smoking marijuana daily, smoking about two bowls daily every night for two years.  

Upon examination, the Veteran's behavior was anxious; his speech was normal; his affect was appropriate to his mood.  There was no indication of depersonalization, derealization, hallucinations or illusions.  His thought processes were circumstantial.  There were no preoccupations, obsessions or delusions.  

The Veteran reported having suicidal ideation of a passive nature, but no homicidal ideation.  There were mild short term memory problems, but his long term memory was intact.  Common sense, reasoning and judgment and moral ethical thinking were within normal limits.  He rated himself on a scale as 5/10 for depression and 7/10 for anxiety, but his temperament was observed to be calm.  

The Veteran handled his own funds, and the examiner found him competent to manage his VA benefits.  The examiner diagnosed depressive disorder, NOS, cannabis dependence with a GAF of 70.  

The VA examiner explained that the GAF score was mild because the Veteran did have some problems occupationally, but was generally functioning satisfactorily.  He had some meaningful interpersonal relationships, noting that he just had gone on a ski trip with his friend.  

The Veteran reported that, when he was working, he was a good worker and would miss only one day of work a month due to emotional problems.  The Veteran watched TV, took his dog to the park, and did his own cooking, cleaning and grocery shopping.  His hobbies included mountain biking, skiing, making model planes and rockets.  He had friends and saw family on occasion.  

The examiner found that his mental disorder symptoms were transient and mild with decreased work efficiency and an inability to perform occupational tasks only during periods of significant stress.  The examiner found that the Veteran did not have any functional limitations in terms of mental health issues. 

In connection with a June 2013 VA examination, the examiner reviewed the Veteran's mental health history, noting he had had individual counseling from May 2010 to August 2010, but his treatment had been chaotic and had been seen at three different VA locations. 

The Veteran reported the following symptoms: frustration, anxiety and depression, inability to communicate with people, and anger.  He reported his weekly counseling sessions were "a patch" and nothing more.  

The Veteran reported that the medication made him not as desperate as he had been.  He reported drinking alcohol only once every three months, and then drinking a six pack.  The Veteran reported daily cannabis use of a bowl every hour beginning at 3 pm. 

Upon examination, the Veteran's appearance, behavior and speech were noted to be normal.  His thought process was goal directed.  His thought content had no obsessions, delusions, suicidal ideation or homicidal ideations, but he was preoccupied with his current situation.  He was oriented and had average intelligence, mild problems with attention and concentration, low insight, and common sense reasoning and judgment that depended on his cannabis use.  He reported having depression and anxiety most of the time, even with medication.  

The VA examiner identified the Veteran's symptoms as depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships. 

The Veteran asked for a fiduciary because he was always late on his bill paying and did not remember when his bills were due.  He reported that he was a good worker when he worked.  He did all his own household chores, had one close friend, stayed in touch with his sister, had no hobbies, got angry when he drove, was not currently looking for work because he had trouble handling the one job he had one day a week because he felt overwhelmed.  He spends his days watching TV and taking his dog for walks. 

The VA examiner found the Veteran's mental health functioning to be complicated because he smoked cannabis daily which exacerbated all his other psychiatric symptoms, plus it made him lethargic and decreased all of his motivation to find work.  It also decreased his threshold for normal stresses in life thus feeling overwhelmed by the slightest thing.

The VA examiner found that the Veteran could do skilled or unskilled part time work or full time work that was low pressure in terms of productivity.  He worked best alone and should not interface with the public.  He would do best with a supervisor who was sympathetic and knowledgeable about his psychiatric condition.  He needed to be on his medication, and it would be ideal if the VA would send him to an inpatient drug rehabilitation facility.  

The examiner found that working part time to full time would be therapeutic to the Veteran and that making him unemployable would increase his mental illness, noting that he needed to "detox" and undergo necessary treatment

The examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactory. 

The Veteran had been receiving psychiatric treatment through VA for his service-connected depression and anxiety.  In September 2009, the Veteran was seen for a medication review for treatment of depression and anxiety.  His speech was clear and fluent; his mood was anxious and somewhat depressed related to situational factors.  His affect was congruent with mood and thoughts were organized.  There was no psychosis.  He denied having suicidal or homicidal thinking or plans.  He reported attending school to work on his BA.  

In December 2009, the Veteran was enrolled full time in bio-tech program at a university.  In June 2011, the Veteran requested to resume therapy.  

In a November 2011 treatment visit, the Veteran was assessed as anxious and depressed.  However, it was noted that he was being successful in his school program (for the most part) and continued to seek out help and get support as he needed it.  The provider noted that the Veteran seemed fixated on disability issues, mostly because he was struggling so much with money, which seemed to be  inconsistent with his pursuit of a career.  

In September 2012, a suicide risk assessment was done after the Veteran called the hotline.  He denied having suicidal ideation or plan.  He reported not having a job but participating in vocational rehabilitation through VA and having a certificate in biotechnology.  The Veteran reported dropping out of therapy with VA, but he wanting to engage again.  The next day the Veteran reported feeling overwhelmed, mostly by financial obligations and limited support network.  He wanted to return to treatment, but was not committed to sobriety at the time. 

In November, 2012, the Social Security Administration (SSA) issued a decision as to whether the Veteran was disabled.  They found that the Veteran had not been under a disability within the meaning of the Social Security Act from May 6, 2009, through the date of the decision.  The Administrative Law Judge characterized the Veteran as having mild restrictions in the activities of daily living and moderate difficulties in social functioning.  Ultimately, the SSA judge found the Veteran to have the residual functional capacity to perform a full range of work, with limitations.  The overall characterization of the Veteran's disability picture, by the SSA, compliments the disability picture painted by the VA's examinations. 

At a June 2013 VA examination, the Veteran requested a fiduciary to assist him, reporting that he had difficulty remembering when his bills were due.  Based upon the Veteran's statements the examiner found him not competent to manage his financial affairs.  The Veteran also noted that handled his household chores, had one close friend and stayed in touch with his sister.  At the time of the examination, the Veteran had a GAF score of 60. 

On July 1, 2013 the RO issued a rating decision finding that the Veteran was not competent to handle disbursement of funds.  However, on July 3, 2013, a field examination found that the Veteran had full capacity to handle funds and did not require the services of a fiduciary, noting that the Veteran was fully aware of his financial affairs.  The Veteran reported watching TV, working full time, working out at gym and spending time with his son every other weekend. 

In early 2014, there is a report noting that the Veteran repeatedly refused to set up appointment's for a field examination due to work conflicts.  An exam was scheduled for May 2014, which the Veteran missed due to work.  Another examination was scheduled for June 2014. 

During the June 2014 examination, the examiner noted the following symptoms associated with his depression: low energy, low self-esteem, difficulty making decisions, hopelessness, lonely, depressive, and frustrated.  The examiner characterized the Veterans level of occupational and social impairment as occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation. 

Veteran was single and living alone. He characterized his relationship with his son as "awesome."  At the time of the examination, he had recently been fired from his job.  

In a treatment note from May 2015 at the Manchester, NH VAMC, the Veteran stated that he has not and is not having any suicidal thoughts at this point. It also noted that he was working for Express Pro and then would be interviewing with the Post Office. 

Veteran was scheduled for two follow up mental health examinations that he canceled due to work conflicts in September and October 2015. 

The Veteran was again provided with VA examinations relating to his service connected depression in June 2016.  The VA contracted psychologist noted the following symptoms where attributable to his depression: depressed feelings, isolated self, over-sleeping, anxious, difficulty making decisions, impulsive buying at times. 

The examiner characterized the Veterans level of occupational and social impairment with regards to all mental diagnoses as, "Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  This characterization most closely approximates to the 30 percent disabling rating level and certainly does not rise to the level of total occupational and social impairment.  

The examiner further noted that the Veteran was divorced and not currently in a relationship, but that he has a "very good" relationship with his son.  The examiner also noted that the Veteran has been working part time, anywhere from 12 -50 hours per week, at the United States Postal Service as a clerk.  The Veteran had been working over eight months and was performing well on the job.  

The examiner did note the following symptoms: depressed mood, anxiety, mild memory loss, disturbances of motivation and mood, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The Veteran is also able to perform household chores and reports on being a good and reliable worker.  He has no close friends and minimal contact with his family, but pursues hiking, model building and mobile games on his phone as hobbies.  

Finally, the 2016 examiner also noted the Veteran's strengths as: intelligence, analytical and abstract thinking and reasoning skills, adequate memory, ability to follow directions, ability to work with authority figures, ability to work with other, reliable, good fine motor coordination.  The Veteran's only weaknesses noted during the examination were a low energy level and that fact that he was shy. 

Appropriate rating for January 12, 2009-June 9, 2016 

The evidence of record does not show that the service-connected disability is productive of symptomatology and overall impairment that meets the criteria for a 70 percent rating or higher at any point during this period of the appeal. 

The Veteran has symptoms of depressed mood, anxiety, suspiciousness, and mild memory loss that are reasonably addressed by the assigned 50 percent rating for this period. 

The Veteran was observed to be tangential at times and hyper verbal when he was anxious.  The Veteran also had reported having memory impairment, i.e. forgetting to pay bills, and difficulty establishing effective work and social relationships.  However, these manifestations do not meet the criteria for a 70 percent rating.  

There is no showing of occupational and social impairment with deficiencies in most areas.  On one occasion, at the December 2009 VA examination, the Veteran did report having suicidal ideation of a passive nature; however, the examiner at that time assigned a GAF score of 70 with an explanation that his condition was mild and that he was generally functioning satisfactorily.   

The Veteran's symptoms include depressed mood, anxiety, mild memory loss, anger, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  

The Veteran's symptoms did not change much during this period in question and could be generally characterized as most closely resembling the rating criteria for 50 percent disabling.

The Veteran does contend that the December 2008 performance review should been given more consideration in his evaluation.  The Veteran's work performance review has been considered; however, it does not have as much weight as the medical treatment and evaluations of record.  The report further demonstrates that the Veteran has difficulty getting along with people at work, symptoms which are already of record. 

The Veteran has also contended that he is entitled to a higher rating as he has been found to be incompetent.  As discussed, the Veteran's request for a fiduciary to assist him in paying bills on time, and the RO's finding that he was incompetent to handle funds is not the same as a finding of overall complete incompetence due to his mental disorder.  Furthermore, after a field examination, the Veteran was found to be competent to handle his funds and was assigned to be his own fiduciary. 

The Board has considered the Veterans statements and submitted lay evidence but he is only competent to identify symptoms and not diagnose or rate disability level.  Veterans statements have been consistent in describing occupational and social impairment with reduced reliability and productivity.  Veteran has consistently sustained a relationship with his son, intermittently been employed, and maintained various hobbies.   Considering all the lay and medical evidence as outlined above, the Board finds that the Veteran's social and occupational functioning during this period most closely approximates the level of impairment contemplated by the 50 percent rating.

Accordingly, on this record, the service-connected psychiatric disability is not shown to meet the criteria for a rating higher than 50 percent from 2009 to June 9, 2016.


TDIU prior to June 10, 2016 

The question of entitlement to total disability due to individual unemployability remains denied due to the Veteran not meeting basic criteria required for consideration and, even when considered under extra schedular, finding that referral is not warranted.   

Prior to June 10, 2016, the Veteran was service connected for depression, rated at 50 percent, and residuals fractured right fifth metatarsal rated at 10 percent.  To the extent that his combined evaluation is 60 percent, he does not meet the
schedular requirements for assignment of a TDIU rating 38 C F R § 4 16(a).

A total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (pursuant to 38 C.F.R. § 4.16(b)).  Consideration of whether the Veteran was unemployable during this period of time is still necessary in this case.

On review of the entire claims file, the weight of the evidence shows that the service-connected disabilities alone are not so disabling as to preclude the Veteran from securing and following all forms of substantially gainful employment consistent with his educational background and work experience.  

The Veteran has had held various employment positions.  In January 2009, he was fully employed, but reported resigning from his job in August 2009 as he had difficulty with coworkers.  However, through vocational rehabilitation, he enrolled in school in September 2009 and was working on a degree.  

The Veteran's VA vocational rehabilitation file is part of the claims file.  His initial plan was to begin training in August 2009 and complete training in June 2012.  In July 2010, the Veteran was doing well academically, but poor financially.  In February 2011, he was still having financial struggles and relapsed with marijuana.  In June 2011, he requested to change his studies, reporting he was in treatment for anxiety and using marijuana again.  

In January 2012, the Veteran started work study, but was largely inconsistent and failed to report on several occasions without notice.  He was struggling academically. In July 2012, the Veteran was placed on academic probation and a referral was made for direct employment assistance for part time work.  In August 2012, he withdrew from school. 

In late 2012, the Veteran got a position as a medical device tester, but by January 2013 he had been let go after he reported walking away from the job site to attend a VA medical appointment without notifying his employer.  

In November 2012, the Veteran also received a unfavorable notice of decision from the Social Security Administration on his 2011 claim for a period of disability alleged to have begun in May 2009.  The SSA determined that the Veteran was not disabled and capable of working during the period in question.  They also determined that there were significant jobs available in the community despite his no exertional limitations. 

In January 2013, the Veteran began work therapy (CWT TWE) and appeared to be adjusting well, but by April 2013, he had been discharged as the Veteran had not demonstrated the ability to consistently report to work as scheduled without excessive absences and was not medically stable for his environment.  At the time, the Veteran again admitted to using marijuana.  

In June 2013, a Vocational Rehabilitation panel agreed with the discharge from CWT TWE program in that the Veteran was not capable of competitive employment. 

The Veteran was recommended for inpatient treatment.  At a June 2013 meeting, he appeared more interested in obtaining individual unemployability(IU) and questioned how a finding of infeasible for employment would help him for IU.  It appeared that his goal was not employment, but obtaining a decision of IU.  In a phone call later the Veteran inquired whether he had been found infeasible as he wanted to move on with a finding of IU.  He has no immediate plans for employment. 

The medical examinations found there to be no impediment to employment due to the service connected depression with anxiety.  The December 2009 VA examiner found that the Veteran did not have any functional limitations in terms of mental health issues.

The June 2013 VA examiner found that the Veteran could do skilled or unskilled part time to full time work that was low pressure in terms of productivity, noting that he worked best alone and should not interface with the public.  

At the July 2013 fiduciary field examination, the Veteran reported that he was fully employed.  The Veteran missed or canceled several VA examinations due to employment.  In June 2008 the Veteran was maintaining his job and focusing on his work, with a "couple of job possibilities in the pipe."  In June 2016 he noted, in his VA examination, that he had been working for the post office for 8 months and that it was going well.  

Overall, the medical evidence of record is against a finding that the Veteran's service-connected disabilities prevented him from being able to obtain and secure substantially gainful employment prior to June 10, 2016.  The Board acknowledges that the record indicates that prior this date, the Veteran's service-connected disabilities had some impact on his ability to perform certain work.  The question before the Board, however, is not whether the Veteran's service-connected disabilities affected his ability to secure and maintain substantially gainful employment, as rating criteria for service-connected disabilities contemplate impairment in earning capacity resulting from such disabilities, and the degrees of disability, in general, compensate for considerable loss of working time.  See 38 C.F.R. § 4.1.  Instead, the Board must determine whether the evidence establishes that the Veteran was unable to secure and follow any gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16.

In addition to the medical evidence of record, the Board has considered the Veteran's previous work experience, and his educational background.  Particularly when considering the Veteran's varied work experience and educational background, which included college-level coursework, the evidence indicates that the Veteran's service-connected disabilities did not preclude him from all substantially gainful employment, including sedentary employment, prior to June 10, 2016. 

In light of the foregoing, the Board concludes that the most probative evidence of record weighs against a finding that the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment prior to June 10, 2009.  Although VA examination reports, medical treatment records, and lay statements indicate that the Veteran's service-connected disabilities affected his ability to perform in certain occupational environments, the evidence fails to support a finding that such disabilities rendered him unemployable. 

The Board does not doubt that the Veteran's service-connected disabilities had an impact on his employability prior to June 10, 2016.  The 60 percent overall schedular evaluation, in effect prior to that date, fully contemplated industrial impairment resulting from that level of service-connected disability.  See 38 C.F.R. § 4.1.  There are no exceptional or unusual factors with regard to the Veteran's disability.  The rating criteria reasonably describe the Veteran's disability levels and symptomatology to include social and occupational impairment, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In considering the evidence of record, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .

Appropriate rating since 2016 

In October 2016, the RO raised the Veterans disability rating to 70 percent for depression with anxiety and substance abuse.  The RO cited to the Veteran's June 2016 examination as evidence of a more severe disability for depression, warranting an increase in rating.  The Veteran did experience an increase in social impairment because, while his relationship with his son has stayed strong, he reported less contact with his family and there was no mention of his one good friend.  

In the submitted appellant's brief, the Veterans service organization contends that this 2016 examination did not account for the transient nature of the Veteran's symptoms severity.  The Board finds the examination adequate and a review of the entire record sufficient to demonstrate the Veterans wavering severity of symptoms.  Considering all the medical and lay evidence of record, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's symptoms have increased to the level of total occupation and social impairment, at any time, however brief, during the period on appeal. 

At no time during the period on appeal is a higher evaluation of 100 percent warranted.  The Veteran was not, at any point, experiencing total occupational and social impairment.  The Veteran has submitted no credible statements, from physicians, himself or others, describing symptoms that would equate to total occupational and social impairment.  All VA examinations have been more closely related to the symptoms contemplated in the 30 percent disabling category.  The Veteran has not complained: of gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living ( including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In determining that a 70 percent, rather than a 100 percent, disability evaluation is warranted, the Board has also considered the evidence documenting the Veteran's difficulty interacting with others, and his difficulties with both work and social situations.  The Veteran did reported having few friends, but he has maintained a positive relationship with his son.  The Board does not find this interaction consistent with total social impairment. 

Although the Veteran has indicated on various occasions that he has stopped working due to service-connected disabilities, the Board also acknowledges that some degree of occupational impairment due to depression, alone, is evidenced by the record.  A finding that the Veteran's psychiatric symptoms cause some degree of occupational impairment does not necessitate a finding of total occupational and social impairment as characterized in the General Rating Formula.  Here, there is simply not a showing of psychiatric symptoms listed for the 100 percent disability rating, or symptoms that are of similar duration, frequency, and severity, that would warrant finding that the Veteran is totally occupationally and socially impaired during the claim period.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In short, to the extent that the Veteran believes he meets the criteria for a 100 percent disability rating for depression, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's statements coupled with the medical evidence.  In this instance, the Board finds that the symptoms the Veteran has consistently described during treatment and during the course of this claim, as well as the symptoms documented during treatment and VA examinations, meet the schedular requirements for an evaluation of 70 percent, but no higher, as explained and discussed above.

In summary, after a thorough review of all the pertinent evidence, the Board finds that the preponderance of the evidence is against entitlement to a rating in excess of 50 percent for the period from January 12, 2009 to June 9, 2016, and 70 percent as of June 10, 2016, for depression with anxiety and substance abuse.  The evidence is also against any finding that the Veteran's service connected disabilities prevented him from being able to obtain and secure substantially gainful employment prior to June 19, 2016.  As such, the benefit of the doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).



ORDER

1.  For the period from January 12, 2009 to June 9, 2016, a disability rating above 50 percent for service-connected depression with anxiety is denied. 

2.  Since June 10, 2016,  a disability rating above 70 percent for service-connected depression with anxiety and substance abuse is denied. 

3.  Entitlement to a total rating based on unemployability due to service connected disability, prior to June 10, 2016, is denied.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


